Per Curiam.

There are triable issues as to the validity of the contingency agreement for the legal services involved. Should said agreement he upheld, it is our view that plaintiff’s compensation should be based upon the market value of the property in question within a reasonable time after the services were completed. If the contingency arrangement is held to be invalid, plaintiff’s recovery should be on a quantum meruit basis.
The order granting summary judgment and judgment entered thereon should be unanimously reversed upon the law, without costs, and motion denied.
Concur — Hart, Brown and Benjamin, JJ.
Order reversed, etc.